DETAILED ACTION
This Office action is in response to original application filed on 03/29/2019 claiming priority to provisional application 62/786,230 filed on 12/28/2018.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes
The specification, in ¶ 0107+, refers to host service 202 in FIG. 2B referring to host service(s) 207 in communication with a client device 204.
However, client device 204, although specified in FIG. 2A, is not technically specified in FIG. 2B.
Appropriate correction may be required.

Statutory Review under 35 USC § 101
Claims 1-7 are directed toward a system and have been reviewed.
Claims 1-7 appear to be statutory as the system contains hardware (the processor of ¶ 0036: a virtual computing environment that is supported by one or more physical servers including one or more hardware resources such as, but not limited to (or requiring) one or more of: a processor).
Further, claims 1-7 are statutory as they perform a method for using a predictive model to selectively access a database to extract content and perform a transmission to a client application, which is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 8-14 are directed towards a method and have been reviewed.
Claims 8-14 appear to be statutory as they perform a method for accessing a database, extracting data, and then generating, populating, transmitting, and displaying templates in a networked environment between an issue tracking system and a client device, which is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 15-20 are directed toward a system and have been reviewed.
Claims 15-20 appear to be statutory as the system contains hardware (the host service of ¶ 0036: the host service 102 is configured to operate within or as a virtual computing environment that is supported by one or more physical servers including one or more hardware resources).
However, claims 15-20 would otherwise be statutory as they perform a method for accessing a database and then generating, populating, and transmitting templates in a networked environment involving a host service, a database, and a client device, which is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipaty et al., U.S. Patent No. 9,459,950 (published October 4, 2016; hereinafter Bhamidipaty) in view of Krishnan et al., U.S. Patent Application Publication No. 2019/0361760 (filed May 24, 2018; hereinafter Krishnan).

claim 1, Bhamidipaty teaches:
An issue tracking system for receiving issue requests and suggesting … based on a predictive model, (Bhamidipaty FIG. 5, col. 11, lines 33-49 and col. 12, lines 4-21 teach a predictive model through determining suitability of extracted tickets; Bhamidipaty teaches that this is eventually used to provide a suggested preventative action as shown in step 320 of FIG. 3, col. 9, line 16-18; Bhamidipaty FIGs. 1A, 3 teach receiving issue requests through ticket extraction module 104 of step 302)
the issue tracking system comprising: a client device executing a client application; and (Bhamidipaty FIG. 6, col. 12, line 33-54 teaches a client device: CPU 602 may comprise a single processing unit, or be distributed across one or more processing units in one or more locations (e.g., on a client and server); Bhamidipaty also teaches here that program code 614 includes code for tools as relevant to the claimed client application)
a host service communicably coupled to the client application of the client device over a network and comprising a processor configured to: (Bhamidipaty FIG. 6, col. 15, line 19-33 teaches a host service: one support service for at least one of integrating, hosting, maintaining and deploying computer-readable code (e.g., program code 614) in a computer system (e.g., computer system 102) comprising one or more processors (e.g., CPU 602))
receive from the client application a first set of multiple issue requests; (Bhamidipaty FIG. 1A, col. 3, line 38-62: an extraction module 104 for providing a user-invoked [teaches being from the client application] extraction of incident tickets (a.k.a. problem tickets) from a data repository 106 that stores incident ticket; col. 5, line 5-20: new incident tickets being received by the system depicted in FIGS. 1A-1B)
generate at least a first set of issue records in response to receiving the first set of multiple issue requests; (Bhamidipaty FIG. 3, col. 8, line 25-30: In step 302, ticket extraction module 104 (see FIG. 1A) extracts tickets from incident tickets 106)

in response to the similarity score satisfying a similarity threshold, access a database to identify one or more seed issue records that are related to the second set of issue records; (Bhamidipaty FIG. 3, col. 8, line 35-58 recites teachings relevant to a satisfied similarity threshold: identify one or more groups of tickets, where tickets in each identified group have a similar root cause; col. 8, line 46-58 teaches an iteration interpreted as fulfilling the claimed records related to the second set of issue records: determines or receives an indication of whether or not each group of tickets identified in step 306 is suitable for proactive prevention of the defects associated with the respective groups of tickets; otherwise, the process of FIG. 3 loops back to step 306 to cluster tickets to identify another group of tickets that have a similar root cause)
extract seed content from the one or more seed issue records; and (Bhamidipaty FIG. 3, col. 9, line 13-16: In step 318, root cause analysis module 144 (see FIG. 1B) determines a root cause of the defect indicated by the incident tickets in candidate tickets and group signature 314; see also the Abstract: A root cause of the problem is determined based on the text and statistical analyses)

Bhamidipaty does not expressly disclose:
An issue tracking system for … suggesting subsequent requests…
transmit a suggested issue request to the client application...
However, Krishnan teaches this by teaching the following:
An issue tracking system for receiving issue requests and suggesting subsequent requests… (Krishnan FIG. 1A, ¶ 0017 teaches receiving issue-related information as relevant to the claimed received issue requests; FIG. 1E, ¶ 0040 teach suggestions: append the electronic problem ticket with … a link to the electronic issue tickets associated with the problem ticket ... a link to a respective resolution ticket for the electronic issue tickets associated with the problem ticket)
transmit a suggested issue request to the client application... (Krishnan ¶ 0078-0079 teach a generated electronic problem ticket including an appended link to resolutions; Krishnan ¶ 0042 teaches that this can be transmitted to the client: the problem detection platform may generate a set of instructions for resolving a possible underlying problem and may output the set of instructions for display via a client device to facilitate fixing of the possible underlying problem)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause determination and preventative action execution of Bhamidipaty with the propagated problem tickets of Krishnan.
In addition, both of the references (Bhamidipaty and Krishnan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue determination and subsequent recording.


Regarding claim 2, Bhamidipaty in view of Krishnan teaches all the features with respect to claim 1 above.
Bhamidipaty teaches seed issue records and extracting seed content from the one or more seed issue records. (Bhamidipaty FIG. 3, col. 9, line 16-33: In step 320, implement module 146 (see FIG. 1B) implements a preventive action for preventing the defect indicated by the tickets in candidate tickets and group signature 314 [relevant to seed issue records])
Krishnan teaches:
wherein the processor is further configured to: generate one or more issue request templates in response to identifying the one or more seed issue[s] (Krishnan FIG. 4, ele. 460-470, ¶ 0078-0079: generating an electronic problem ticket for the possible underlying problem after detecting the possible underlying problem (block 460) [relevant to identifying the seed issue(s)])
populate the one or more issue request templates with the seed content … and first content from the first set of multiple first issue requests; and (Krishnan FIG. 4, ele. 460-470, ¶ 0078-0079: generating an electronic problem ticket for the possible underlying problem; appending [relevant to populating] the electronic problem ticket with information related to the electronic issue ticket or one or more other electronic issue tickets classified in a same category as the electronic issue ticket (block 470) [relevant to seed content]; see also Krishnan FIG. 1E, ¶ 0039 displaying a problem ticket and reciting teachings relevant to having the claimed 'first content' from the first set of requests)
transmit the one or more populated issue request templates to the client application. (Krishnan ¶ 0042 transmitting to a client: the problem detection platform may generate a set of instructions for resolving a possible underlying problem and may output the set of instructions for display via a client device to facilitate fixing of the possible underlying problem) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause preventative actions of Bhamidipaty with the defect prevention of Krishnan.
Motivation to do so would be to fortify the teachings of Bhamidipaty regarding indicated defects and preventative actions with the teachings of Krishnan regarding underlying problems and resolutions.

Regarding claim 3, Bhamidipaty in view of Krishnan teaches:
the second set of issue records includes a parent issue; and a seed issue record of the one or more seed issue records is a child issue that depends from the parent issue. (Krishnan FIG. 1E, ¶ 0040 teaches appending an electronic problem ticket including appending with a link to associated electronic issue tickets, respective resolution tickets, and the like; ¶ 0042 teaches 'prior resolutions of issues,' 'prior resolution tickets,' and more, thus together contemplating that associated/related issues can be considered 'parents')

Regarding claim 4, Bhamidipaty in view of Krishnan teaches:
identifying the one or more seed issue records comprises determining a likelihood that the seed issue record includes data that is relevant to the first set of issue records. (Bhamidipaty FIG. 1B, col. 5, line 5-20: For new incident tickets being received by the system depicted in FIGS. 1A-1B, similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139 [similarity is being interpreted as a likelihood of relevance])

Regarding claim 5, Bhamidipaty in view of Krishnan teaches:
the client device is a first client device of a group of client devices; (Krishnan ¶ 0016: As shown in FIG. 1A, example implementation 100 includes various computing devices (e.g., client devices, server devices, peripheral devices (e.g., a printer, a copier, and/or the like), and/or the like))
each client device of the group of client devices is coupled to the host service by the network; and (Krishnan ¶ 0049: As shown in FIG. 2, environment 200 may include a client device 210, a server device 220, a problem detection platform 230 in a cloud computing environment 232 that includes a set of computing resources 234, an IT ticketing system 240, and a network 250; ¶ 0053: as shown in FIG. 2, problem detection platform 230 may be hosted in cloud computing environment 232)
the second set of issue records is generated in response to issue requests transmitted from a second client device of the group of client devices. (Krishnan FIG. 1E, ¶ 0040 teaches appending additional information including the following: a computing device with which the electronic issue tickets are associated[this passage shows that electronic issue tickets can be associated with other computing devices, which have the same issue request transmission functionality as the computing device of the primary embodiment of Krishnan])

Regarding claim 6, Bhamidipaty in view of Krishnan teaches:
wherein determining the similarity score between the first set of issue records and the second set of issue records comprises at least one of: determining a semantic similarity between a first issue description extracted from the first set of issue records and a second issue description extracted from the second set of issue records; or determining that the first set of issue records and the second set of issue records share one or more issue tags or categories. (Bhamidipaty teaches determining comprising at least one of the alternative language elements through its Abstract: perform text and statistical analyses of content of historical problem tickets; A root cause of the problem is determined based on the text and statistical analyses; FIG. 3, col. 8, line 31-40: classify the tickets extracted in step 302 according to standard defect codes 116 (see FIG. 1A); identify one or more groups of tickets, where tickets in each identified group have a similar root cause [Bhamidipaty thus teaches extracting issues from both an incoming and a previous set of tickets])

Regarding claim 7, Bhamidipaty in view of Krishnan teaches:
wherein the seed content extracted from the one or more seed issue records comprises at least one of: an issue category; an issue assignee; an issue reporter; or an issue priority. (Krishnan FIG. 1E, ¶ 0040: the problem detection platform may append the electronic problem ticket with information that identifies electronic issue tickets associated with the same issue category and/or the same issue sub-category [claimed issue category], a quantity of electronic issue tickets received for an issue category and/or an issue sub-category during a time period, a computing device with which the electronic issue tickets are associated [relevant to issue assignee and/or issue reporter], a link to the electronic issue tickets associated with the problem ticket (e.g., a link to a storage location in memory resources of the problem detection platform), a link to a respective resolution ticket for the electronic issue tickets associated with the problem ticket (e.g., a link to a storage location in memory resources for the respective resolution tickets), and/or the like; see also ¶ 0074 teaching electronic issue ticket priority)


Regarding claim 8, Bhamidipaty teaches:
A method for operating an issue tracking system to suggest one or more issues to a client application on a client device that is communicably coupled to the issue tracking system, (Bhamidipaty teaches implementing determined preventative actions for preventing a defect (relevant to the claimed issue suggestion) in step 320 of FIG. 3, col. 9, line 16-18; Bhamidipaty teaches the claimed issue tracking system as col. 1, line 12-15 recites an approach for identifying  related problem tickets || Bhamidipaty FIG. 6, col. 12, line 33-54 teaches a client device: CPU 602 may comprise a single processing unit, or be distributed across one or more processing units in one or more locations (e.g., on a client and server); Bhamidipaty also teaches here that program code 614 includes code for tools as relevant to the claimed client application)
the method comprising: generating a first set of issue records in response to receiving a first set of issue requests from the client application; (Bhamidipaty FIG. 1A, col. 3, line 38-62: an extraction module 104 for providing a user-invoked [teaches being from the client application] extraction of incident tickets (a.k.a. problem tickets) from a data repository 106 that stores incident tickets; FIG. 3, col. 8, line 25-30: In step 302, ticket extraction module 104 (see FIG. 1A) extracts tickets from incident tickets 106)
accessing a database to identify a second set of issue records that have content similar to the first set of issue requests; (Bhamidipaty FIG. 1B, col. 5, line 5-20 teaches similarity determination: For new incident tickets being received by the system depicted in FIGS. 1A-1B, similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139)
identifying a seed issue record of the second set of issue records and extracting seed content from the seed issue record; (Bhamidipaty FIG. 3, col. 9, line 13-16: In step 318, root cause analysis module 144 (see FIG. 1B) determines a root cause of the defect indicated by the incident tickets in candidate tickets and group signature 314; see also the Abstract: A root cause of the problem is determined based on the text and statistical analyses)
generating one or more issue request templates in response to identifying the seed issue record; [and] populating the one or more issue request templates with the extracted seed content to produce one or more populated issue request templates; (Bhamidipaty FIG. 3, col. 9, line 13-24 teach steps subsequent to the determined root cause performed in step 318: In step 324, which also follows step 320, interaction management database 139 (see FIG. 1B) receives and stores the group signature included in candidate tickets and group signature 314 and information about the group signature, including a specification of the root cause determined in step 318 [relevant to extracted seed content] and the preventive action implemented in step 320; Bhamidipaty col. 5, line 5-20 recites existing group signatures stored in interaction management database 139 [relevant to populating an existing template])
Bhamidipaty does not expressly disclose:
transmitting the one or more populated issue request templates to the client application; and
causing a display of data from the one or more populated issue request templates within the client application on the client device.
However, Krishnan teaches:
transmitting the one or more populated issue request templates to the client application; and causing a display of data from the one or more populated issue request templates within the client application on the client device. (Krishnan FIG. 1E, ¶ 0039, 0078-0079 teaches a generated electronic problem ticket including an appended link to resolutions [the generating and appending is relevant to the claimed populating]; Krishnan ¶ 0042 teaches that this can be transmitted to then displayed at the client: the problem detection platform may generate a set of instructions for resolving a possible underlying problem and may output the set of instructions for display via a client device to facilitate fixing of the possible underlying problem) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause determination and preventative action execution of Bhamidipaty with the propagated problem tickets of Krishnan.
In addition, both of the references (Bhamidipaty and Krishnan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue determination and subsequent recording.
Motivation to do so would be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty with the ability to propagate the electronic problem tickets to computing devices, ticketing systems, or support centers as shown in Krishnan FIG. 1F, ¶ 0041-0043. Motivation to do so would also be to conserve computing resources and reduce problem-solving time as shown in Krishnan (¶ 0013).

Regarding claim 9, Bhamidipaty in view of Krishnan teaches:
the first set of issue requests is associated with a project; and identifying the seed issue record comprises determining a likelihood that the seed issue record is relevant to the project. (Bhamidipaty FIG. 1B, col. 5, line 5-20: For new incident tickets being received by the system depicted in FIGS. 1A-1B, similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139 [similarity is being interpreted as a likelihood of relevance; the group dynamic is relevant to the claimed project])


Regarding claim 10, Bhamidipaty in view of Krishnan teaches all the features with respect to claim 8 above.
Bhamidipaty teaches:
wherein identifying the second set of issue records comprises: determining a similarity score between the first set of issue records and a … issue record stored in a database, (Bhamidipaty FIG. 1B, col. 5, line 5-20: For new incident tickets being received by the system depicted in FIGS. 1A-1B, similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139)
Krishnan teaches a parent issue record and wherein “the seed issue record is a child of the parent issue record stored in the database.” (Krishnan FIG. 1E, ¶ 0040 teaches appending an electronic problem ticket including appending with a link to associated electronic issue tickets, respective resolution tickets, and the like; ¶ 0042 teaches 'prior resolutions of issues,' 'prior resolution tickets,' and more, thus together contemplating that associated/related issues can be considered 'parents' [Krishnan teaching associated/related issues with an interpreted varying amount of 'prior' means Krishnan is being interpreted as having associated tickets wherein a second-degree-separated ticket can be the 'seed issue record' while still being a 'child' of a 'parent']) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the similar tickets of Bhamidipaty with the related prior tickets and resolutions of Krishnan.
Motivation to do so would be to improve the functioning of Bhamidipaty regarding its tickets and root-causes with the appending of prior tickets or prior ticket resolutions as shown in Krishnan.


Regarding claim 11, Bhamidipaty in view of Krishnan teaches all the features with respect to claim 10 above including:
wherein determining a similarity score between the first set of issue records and the parent issue record comprises at least one of: determining a semantic similarity between a first issue description extracted from the first set of issue records and a second issue description of the parent issue record; or determining that the first set of issue records and the parent issue record share one or more issue tags or categories. (Bhamidipaty teaches determining comprising at least one of the alternative language elements through its Abstract: perform text and statistical analyses of content of historical problem tickets; A root cause of the problem is determined based on the text and statistical analyses; FIG. 3, col. 8, line 31-40: classify the tickets extracted in step 302 according to standard defect codes 116 (see FIG. 1A); identify one or more groups of tickets, where tickets in each identified group have a similar root cause [Bhamidipaty thus teaches extracting issues from both an incoming and a previous set of tickets])

Regarding claim 12, Bhamidipaty in view of Krishnan teaches:
further comprising populating the one or more issue request templates with the seed content extracted from the first set of issue requests. (Krishnan FIG. 4, ele. 460-470, ¶ 0078-0079: generating an electronic problem ticket for the possible underlying problem; appending [populating] the electronic problem ticket with information related to the electronic issue ticket or one or more other electronic issue tickets classified in a same category as the electronic issue ticket (block 470); see also FIG. 1E, ¶ 0039-0040 reciting teachings relevant to extracted seed content)


Regarding claim 13, Bhamidipaty in view of Krishnan teaches all the features with respect to claim 8 above.
Krishnan teaches:
the client application is configured to receive … the one or more populated issue request templates; (Krishnan FIG. 1E, ¶ 0039, 0078-0079 teaches a generated electronic problem ticket including an appended link to resolutions [the generating and appending is relevant to the claimed populating]; Krishnan ¶ 0042 teaches that this can be transmitted to a client application: the problem detection platform may generate a set of instructions for resolving a possible underlying problem and may output the set of instructions for display via a client device to facilitate fixing of the possible underlying problem)
Bhamidipaty teaches:
the client application is configured to receive an acceptance from a user… (Bhamidipaty FIG. 3, col. 8, line 40-58: In step 308, visualize module 120 (see FIG. 1A) generates a visualization of the behavior of each group identified in step 306 by time and volume and presents the visualization to a user; In step 310, based on the visualization provided in step 308, ticket analysis tool 112 (see FIG. 1A) determines or receives an indication [receiving the indication occurs after a user visualization step, interpreted herein as being an indication of user acceptance] of whether or not each group of tickets identified in step 306 is suitable for proactive prevention of the defects associated with the respective groups of tickets)
the client application is configured to transmit one or more subsequent issue requests that are based on the one or more populated issue request templates. (Bhamidipaty FIG. 3, col. 9, line 25-60 teaches steps that occur after the storing of the group signature and the updating of the interaction management database in step 324 [relevant to a populated issue request template], see specifically col. 9, line 47-60 teaching returning to step 330 and flowing into steps 308 and 310, shown in col. 8, line 46-58 above to fulfill the functions of the claimed 'subsequent issue request': If the identified group of tickets is determined in step 310 to be suitable for proactive prevention, then ticket analysis tool 112 (see FIG. 1A) designates the identified group of tickets as the candidate ticket group 136) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the appending of generated electronic problem tickets as in Bhamidipaty as modified with Krishnan with the user input of Bhamidipaty.
Motivation to do so would be to improve the functioning of Bhamidipaty as modified with Krishnan regarding appending related information to electronic problem tickets with the ability to utilize user-provided feedback as in Krishnan.

Regarding claim 14, Bhamidipaty in view of Krishnan teaches:
wherein issue records of the first set of issue records comprise: an issue category; an issue assignee; an issue reporter; or an issue priority. (Krishnan FIG. 1E, ¶ 0040: the problem detection platform may append the electronic problem ticket with information that identifies electronic issue tickets associated with the same issue category and/or the same issue sub-category [claimed issue category], a quantity of electronic issue tickets received for an issue category and/or an issue sub-category during a time period, a computing device with which the electronic issue tickets are associated [relevant to issue assignee and/or issue reporter], a link to the electronic issue tickets associated with the problem ticket (e.g., a link to a storage location in memory resources of the problem detection platform), a link to a respective resolution ticket for the electronic issue tickets associated with the problem ticket (e.g., a link to a storage location in memory resources for the respective resolution tickets), and/or the like; see also ¶ 0074 teaching electronic issue ticket priority)


Regarding claim 15, Bhamidipaty teaches:
An issue tracking system for suggesting one or more issues to a client application on a client device that is communicably coupled to the issue tracking system, (Bhamidipaty teaches implementing determined preventative actions for preventing a defect (relevant to the claimed issue suggestion) in step 320 of FIG. 3, col. 9, line 16-18; Bhamidipaty teaches the claimed issue tracking system as col. 1, line 12-15 recites an approach for identifying  related problem tickets || Bhamidipaty FIG. 6, col. 12, line 33-54 teaches a client device: CPU 602 may comprise a single processing unit, or be distributed across one or more processing units in one or more locations (e.g., on a client and server); Bhamidipaty also teaches here that program code 614 includes code for tools as relevant to the claimed client application)
the issue tracking system comprising: a hot service; and a database communicably coupled to the host service; (Bhamidipaty FIG. 6, col. 15, line 19-33 teaches a host service: one support service for at least one of integrating, hosting, maintaining and deploying computer-readable code (e.g., program code 614) in a computer system (e.g., computer system 102) comprising one or more processors (e.g., CPU 602); FIG. 1B, col. 13, line 34-39: Storage unit 612 and/or one or more other computer data storage units (not shown) that are coupled to computer system 102)
wherein the host service is configured to: generate a first issue record in response to receiving an issue request from the client application on the client device; (Bhamidipaty FIG. 1A, col. 3, line 38-62: an extraction module 104 for providing a user-invoked [teaches being from the client application] extraction of incident tickets (a.k.a. problem tickets) from a data repository 106 that stores incident tickets; FIG. 3, col. 8, line 25-30: In step 302, ticket extraction module 104 (see FIG. 1A) extracts tickets from incident tickets 106)
identify a second issue record having a similarity score relative to the first issue record that satisfies a threshold; (Bhamidipaty FIG. 3, col. 8, line 35-58 recites teachings relevant to a similarity score: identify one or more groups of tickets, where tickets in each identified group have a similar root cause; col. 8, line 46-58: determines or receives an indication of whether or not each group of tickets identified in step 306 [relevant to second issue record] is suitable for proactive prevention of the defects associated with the respective groups of tickets; Bhamidipaty recites teachings relevant to a threshold satisfaction through FIG. 5, col. 11, line 50-65 teaching ranking of retrieved group signatures)
access the database to identify a third issue record related to the second issue record; (Bhamidipaty FIG. 3, col. 8, line 46-58 teaches an iteration interpreted as fulfilling the claimed record related to the second issue record: determines or receives an indication of whether or not each group of tickets identified in step 306 is suitable for proactive prevention of the defects associated with the respective groups of tickets; otherwise, the process of FIG. 3 loops back to step 306 to cluster tickets to identify another group of tickets that have a similar root cause)
generate an issue request template from the third issue record; (Bhamidipaty FIG. 3, step 324, col. 9, line 13-24: interaction management database 139 (see FIG. 1B) receives and stores the group signature included in candidate tickets and group signature 314 and information about the group signature, including a specification of the root cause determined in step 318 and the preventive action implemented in step 320)
populate the issue request template with data extracted from one of the first issue record and the third issue record; and (Bhamidipaty col. 5, line 5-20 recites existing group signatures stored in interaction management database 139 [relevant to populating an existing template]; Bhamidipaty teaches in FIG. 3, step 324, col. 9, line 13-24 updating the interaction management database includes: receives and stores the group signature included in candidate tickets and group signature 314 and information about the group signature, including a specification of the root cause determined in step 318 and the preventive action implemented in step 320 [including this information teaches the claimed data extracted from one of the first issue record and the third issue record])
Bhamidipaty does not expressly disclose:
transmit the populated issue request template to the client application.
However, Krishnan teaches:
transmit the populated issue request template to the client application. (Krishnan FIG. 1E, ¶ 0039, 0078-0079 teaches a generated electronic problem ticket including an appended link to resolutions [the generating and appending is relevant to the claimed populating]; Krishnan ¶ 0042 teaches that this can be transmitted to the client: the problem detection platform may generate a set of instructions for resolving a possible underlying problem and may output the set of instructions for display via a client device to facilitate fixing of the possible underlying problem) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause determination and preventative action execution of Bhamidipaty with the propagated problem tickets of Krishnan.
In addition, both of the references (Bhamidipaty and Krishnan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue determination and subsequent recording.
Motivation to do so would be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty with the ability to propagate the electronic problem tickets to computing devices, ticketing systems, or support centers as shown in Krishnan FIG. 1F, ¶ 0041-0043. Motivation to do so would also be to conserve computing resources and reduce problem-solving time as shown in Krishnan (¶ 0013).




Regarding claim 16, Bhamidipaty in view of Krishnan teaches all the features with respect to claim 15 above.
Krishnan teaches:
the client application is configured to display the populated issue request template; (Krishnan FIG. 1E, ¶ 0039, 0078-0079 teaches a generated electronic problem ticket including an appended link to resolutions [the generating and appending is relevant to the claimed populating]; Krishnan ¶ 0042 teaches that this can be transmitted to then displayed at the client: the problem detection platform may generate a set of instructions for resolving a possible underlying problem and may output the set of instructions for display via a client device to facilitate fixing of the possible underlying problem)
the client application is configured to … complete the populated issue request template; (Krishnan FIG. 1E, ¶ 0039-0040: the problem detection platform may append the electronic problem ticket with information related to the electronic issue ticket and/or one or more other electronic issue tickets; see then Krishnan FIG. 1F, ¶ 0046-0047 being interpreted as teaching a completed template as it teaches execution of subsequent tasks using the generated and appended electronic problem ticket: As shown by reference umber 150, the problem detection platform may provide the electronic problem ticket to the IT support center; the problem detection platform may process electronic issue tickets to identify a possible underlying problem related to various computing devices)
Bhamidipaty teaches:
the client application is configured to receive additional issue data from a user… (Bhamidipaty FIG. 3, col. 8, line 40-58: In step 308, visualize module 120 (see FIG. 1A) generates a visualization of the behavior of each group identified in step 306 by time and volume and presents the visualization to a user; In step 310, based on the visualization provided in step 308, ticket analysis tool 112 (see FIG. 1A) determines or receives an indication [receiving the indication occurs after a user visualization step, interpreted herein as being received data from a user involving the issues] of whether or not each group of tickets identified in step 306 is suitable for proactive prevention of the defects associated with the respective groups of tickets)
the client application is configured to generate a subsequent issue request based on the completed populated issue request template. (Bhamidipaty FIG. 3, col. 9, line 25-60 teaches steps that occur after the storing of the group signature and the updating of the interaction management database in step 324 [relevant to completing a populated issue request template], see specifically col. 9, line 47-60 teaching returning to step 330 and flowing into steps 308 and 310, shown in col. 8, line 46-58 above to fulfill the functions of the claimed 'subsequent issue request': If the identified group of tickets is determined in step 310 to be suitable for proactive prevention, then ticket analysis tool 112 (see FIG. 1A) designates the identified group of tickets as the candidate ticket group 136)

Regarding claim 17, Bhamidipaty in view of Krishnan teaches:
wherein the host service is configured to modify the threshold in response to receiving the subsequent issue request. (Krishnan ¶ 0036: the set of thresholds may be associated with a mean quantity of electronic issue tickets received for an issue category and/or an issue sub-category and various standard deviations of the mean quantity (e.g., as determined from historical data that identifies a historical quantity of electronic issue tickets received for an issue category and/or an issue sub-category); ¶ 0037: the problem detection platform may process historical information to identify historical quantities of electronic issue tickets received for various issue categories and/or issue sub-categories [Krishnan is thus being interpreted as teaching a threshold being modified as time progresses and its methods continue to be executed (i.e. issue-related information is received])



Regarding claim 18, Bhamidipaty in view of Krishnan teaches:
the first issue record is associated with a first project; and identifying the third issue record comprises determining a likelihood that the third issue record includes data that is relevant to the project. (Bhamidipaty FIG. 1B, col. 5, line 5-20: For new incident tickets being received by the system depicted in FIGS. 1A-1B, similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139 [similarity is being interpreted as a likelihood of relevance; the group dynamic is relevant to the claimed project]; see again also col. 8, line 46-58 teaching looping back to step 306 as relevant to the claimed 'third' issue record)

Regarding claim 20, Bhamidipaty in view of Krishnan teaches:
wherein the similarity score is based on a determination that the first issue record and the second issue record share one or more issue tags or categories. (Bhamidipaty FIG. 3, step 306, col. 8, line 35-39: identify one or more groups of tickets, where tickets in each identified group have a similar root cause [Bhamidipaty meaning here a root cause similar to that of the extracted tickets of step 302, which are relevant to the first set of issue records])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipaty in view of Krishnan in further view of Barker et al., U.S. Patent Application Publication No. 2016/0124951 (hereinafter Barker).

Regarding claim 19, Bhamidipaty in view of Krishnan teaches all the features with respect to claim 15 above including:
wherein the similarity score is determined based on a … similarity between a first issue description of the first issue record and a second issue description of the second issue record. (Bhamidipaty Abstract: perform text and statistical analyses of content of historical problem tickets; A root cause of the problem is determined based on the text and statistical analyses; FIG. 3, col. 8, line 31-40: classify the tickets extracted in step 302 according to standard defect codes 116 (see FIG. 1A); identify one or more groups of tickets, where tickets in each identified group have a similar root cause [Bhamidipaty thus teaches extracting issues from both an incoming and a previous set of tickets])
Bhamidipaty in view of Krishnan does not expressly disclose doing this based on a semantic similarity.
However, Barker teaches a semantic similarity. (Barker ¶ 0095: Concept matching techniques can include, but is not limited to, semantic similarity, syntactic analysis, and ontological matching) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the similarity determination of Bhamidipaty as modified with the semantic similarity techniques of Barker.
In addition, both of the references (Bhamidipaty as modified and Barker) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as similarity determination.
Motivation to do so would be to improve the functioning of the similarity determination of Bhamidipaty as modified with the various concept matching techniques of Barker. Motivation to do so would also be to implement an overall composite score for returned data/information as seen in Barker (¶ 0059).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        May 22, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164